Citation Nr: 0300642	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-07 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia



THE ISSUE

Entitlement to an effective date earlier than April 30, 
2001 for the grant of service connection for tinnitus.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION


The veteran had verified active duty service from 
September 1982 until April 1999.

This appeal comes before Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2001 
rating decision of the Huntington, West Virginia Regional 
Office (RO) which granted service connection for tinnitus, 
with an effective date of April 30, 2001, rated 10 percent 
disabling,.  After notification of this action, the 
veteran filed a notice of disagreement in July 2001 with 
the effective date of the grant of service connection.  


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's claim for service connection for a 
"bilateral hearing condition" was received within one year 
after service and was sufficiently broad to contemplate 
both impairment of auditory acuity and tinnitus.


CONCLUSION OF LAW

The criteria for an effective date of April 2, 1999, for 
the grant of service connection for tinnitus have been 
met.  38 U.S.C.A. § 5110, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for his service-connected tinnitus.  In 
statements in the record, he asserts that he complained of 
ringing of the ears on his initial postservice VA hearing 
examination, and that this indicated a claim for service 
connection.  It is maintained that even if his claim of 
tinnitus was not documented by the examiner, then he 
should be given the benefit of the doubt and awarded an 
effective date from the date of his retirement from active 
duty.  

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (codified 
as amended at 38 C.F.R. § 3.102).  They also include an 
enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b) 
(2002)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West Supp 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c) (2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue on appeal, and that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished under the circumstances.  

As evidenced by the April 2002 statement of the case, the 
veteran has been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  The Board thus finds that he has been given 
notice of the information and evidence needed to 
substantiate the claim, and has been afforded 
opportunities to submit such information and evidence.  
Moreover, because, as explained below, there is no 
indication that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, is not here at issue.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  The duty to notify has thus been met.

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration.  The veteran was provided with a VA 
audiogram in November 2000 and an audiology examination in 
May 2001 to determine the nature, extent and etiology of 
his claimed hearing impairment.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  He has also been afforded the 
opportunity to present testimony in support of his claim, 
which he has declined.  Significantly, the appellant has 
contended and there is otherwise no indication that there 
exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has 
not been obtained.  Under these circumstances, the Board 
finds that adjudication of this claim on appeal at this 
juncture, without directing or accomplishing any 
additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.


Pertinent Law and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 1991).  Except as 
otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (2002).

A specific claim in the form prescribed by the Secretary 
of Veterans Affairs must be filed in order for benefits to 
be paid to any individual under the laws administered by 
the VA. 38 U.S.C.A. § 5101(a) (West 1991).  38 C.F.R. 
§ 3.155 (2002) provides that any communication or action 
indicating intent to apply for one or more VA benefits may 
be considered an informal claim.  Such an informal claim 
must identify the benefit sought.  38 C.F.R. § 3.1(p) 
(2002) defines "application" as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  The VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) 
(West 1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2002).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  

New and material evidence received prior to the expiration 
of the appeal period will be considered as having been 
filed in connection with the claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b) 
(2002).

Factual Background

The Board observes in this instance that the veteran filed 
a claim in February 2000 and requested service connection 
for disorders that included a "bilateral hearing 
condition."  He submitted a statement dated in April 2000 
in which he delineated the results of reference audiograms 
throughout his years in the military, noting that they 
exhibited progressively deteriorating hearing.  

A medical statement was received from A. J. Paine, Jr. 
M.D., who stated that the veteran had hearing loss, and 
related it to noise exposure as the result of his flying 
duties while in service.  No reference to tinnitus or 
ringing of the ears was recorded.  

The appellant underwent a VA audiogram in November 2000 
which disclosed some hearing loss, but neither tinnitus 
nor ringing of the ears was indicated.  There is no place 
on the form specifically referencing tinnitus or other 
symptoms.  At the bottom of the form is the handwritten 
comment "Per [L.S.] - no dictation needed."  The veteran 
has stated, credibly, that he discussed the ringing in his 
ears at that time.

A rating decision in April 2001 granted service connection 
for bilateral hearing loss, effective April 2, 1999 (day 
after service separation, see 38 C.F.R. § 3.400(b)(2)(i)).  
In a Report of Contact dated April 30, 2001, prior to the 
letter notifying the veteran of this award, it was 
recorded that the veteran reported tinnitus, and that he 
had intended that it to be a part of his initial claim.  
The appellant was afforded a VA audiology examination in 
May 2001 where he rendered a history of sustained noise 
exposure as a pilot in service resulting in hearing loss 
and tinnitus.  Following examination, diagnoses included 
bilateral tinnitus.  

By rating action dated in June 2001, service connection 
for tinnitus was granted, effective from April 30, 2001, 
and a 10 percent disability evaluation was awarded.  

Legal Analysis

The Board finds that the claim for service connection for 
bilateral "hearing condition" may be liberally construed 
to contemplate tinnitus as well as diminished auditory 
acuity.  While this claim was still pending, i.e., before 
the expiration of the applicable appeal period, the 
veteran clarified that his tinnitus was part of the claim.  
Moreover, the Board accepts his statement that he reported 
the tinnitus during the November 2000 audiogram.  
Unfortunately, only the audiogram itself was made a part 
of the examination report.  There was no recorded history 
or discussion of other symptoms, because there was "no 
dictation needed" to satisfy the examination request.  
Under these circumstances, the Board concludes that the 
tinnitus should be considered part of the original claim 
and be assigned the same effective date as the hearing 
loss.


ORDER

An effective date of April 2, 1999, for service connection 
for tinnitus is granted.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

